DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 9,742,185).
Regarding Claim 1, Wang discloses a low-voltage circuit breaker device (100-500 in Figures 1-5 respectively, Figure 6 shows a complete system including source and load with main circuit and transient circuit in line conductor and neutral conductor, other Figures illustrate details of main circuit and transient circuit), comprising: 
at least one line conductor path (comprising line conductor path coupled to 304, 306, Figures 3-4, corresponding element in Figures 1-2, comprising 512, Figure 5, ) 
a neutral conductor path (comprising 514, Figure 5) from a neutral conductor connection (comprising 502, 522, Figure 5) of the low- voltage circuit breaker device to a neutral conductor load connection (comprising 528, 510, Figure 5) of the low- voltage circuit breaker device (Figures 1-5); 
a mechanical bypass switch (comprising 310, Figure 3) being arranged in the line conductor path (310 arranged in the line conductor path between 304, 306, Figure 3, 530, Figure 5);
a first semiconductor circuit assembly (comprising 316, 308, Figure 3) of the low-voltage circuit breaker device being connected in parallel with the mechanical bypass switch (316, 308 in parallel with 310, Figure 3); 
an electronic control unit (comprising 250, Figure 2) configured to actuate the mechanical bypass switch and the first semiconductor circuit assembly (Figures 2-5, Column 4, lines 2-11, Column 5, lines 29-34); 
an ammeter assembly (comprising 240 receiving sensed current signals from current sensor, not labelled, Figure 2) being arranged in the line conductor path (current sensor of the ammeter assembly coupled in the line conductor path between 220, 230, Figure 2), which ammeter assembly is connected to the electronic control unit (240 coupled to 250, Figure 2); and 
a second semiconductor circuit assembly (comprising 312, Figure 3) arranged in the line conductor path so as to be in series with the mechanical bypass switch and in 
wherein the electronic control unit is configured such that: in event of a current arising over the line conductor path that is greater than a rated current but smaller than a trigger excess current, comprising a short circuit, the electronic control unit initially completes the first semiconductor circuit assembly, then cuts off the second semiconductor circuit assembly (Figure 3, Column 5, lines 35-49, “….when current flowing through main circuit 302 exceeds a first threshold, as sensed by a current sensor, such as, for example, current sensor 240 (shown in FIG. 2), solid state switches 316 are closed and solid state switches 312 are opened…..”), and subsequently connects the first semiconductor circuit assembly and the second semiconductor circuit assembly in a specifiably alternating manner, and thereby conducts a current flow in an alternating manner via the first semiconductor circuit assembly and the second semiconductor circuit assembly (Figure 3, Column 5, lines 35-49, “….The closing and opening of solid state switches 316 and 312 are achieved without arc, because transient circuit 308 provides a low-impedance path for the current”), and/or 
in event of a trigger excess current, comprising a short circuit, arising over the line conductor path, the electronic control unit initially completes the first semiconductor circuit assembly, subsequently cuts off the second semiconductor circuit assembly, subsequently opens the mechanical bypass switch, and subsequently controls the first semiconductor circuit assembly so as to enter a non-conductive state (Figure 3, Column 5, lines 50-67).
Claim 4, Wang discloses the low-voltage circuit breaker device according to Claim 1, wherein the second semiconductor circuit assembly is configured so as to be bidirectional, the second semiconductor circuit assembly comprising a bidirectional 4-quadrant switch (two of the MOSFET switches 312 connected in series each with a diode connected across to form bidirectional 4-quadrant switch). 
Regarding Claim 5, Wang discloses the low-voltage circuit breaker device according to Claim 1, wherein the second semiconductor circuit assembly comprises a low-voltage semiconductor (Figure 3, Column 4, lines 27-34, “…Solid state switches 312 are semiconductor devices, such as, for example and without limitation, low-voltage metal-oxide semiconductor field-effect transistors (MOSFETs)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 9,742,185) in view of Naumann et al. (US 2012/0007657).
Regarding Claim 2, Wang discloses the low-voltage circuit breaker device according to Claim 1, wherein the low-voltage circuit breaker device comprises a first mechanical disconnector which is associated with the line conductor path (comprising 314, Figure 3).  Wang does not disclose a second mechanical disconnector which is arranged in the neutral conductor path.

	Regarding Claim 3, combination of Wang and Naumann discloses the low-voltage circuit breaker device according to Claim 2, wherein the electronic control unit is configured to open the first mechanical disconnector and the second mechanical disconnector following tripping of the low-voltage circuit breaker device (Naumann, Figure 3, Paragraph 56, “At the end of the duration tZG set by the timer 14, the switch current I falls to almost zero (I=0 A)….”, Paragraph 57, “As at this time the main current path 6 is galvanically open, with the commutation path 16 simultaneously having high impedance, arc-less direct current interruption between the direct current source 2 and the electrical device 3 is already achieved.….To effect a shockproof galvanic .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hafner et al. (US 2012/0299393) discloses a DC circuit breaker comprising a series connection of mechanical bypass switch a semiconductor switch assembly in a main current conductor path and an additional semiconductor switch assembly in parallel with the mechanical bypass switch path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 5/22/2021